DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Boehm on 07/30/2021.
The application has been amended as follows: 
Claims 10, 11 and 18 have been amended to - -
10. (Previously withdrawn – Currently amended) A method of assembling a combustor liner panel attachment assembly comprising: 
sandwiching a portion of a liner and a spring element together, the liner extending from a first end to a second end, and circumferentially to partially define a combustion zone, and the spring element located adjacent to the first end of the liner and operatively coupled to a stationary structure; 
disposing a protrusion feature extending radially outwardly from the liner within a recessed segment of the spring element to axially retain only the first end of the liner, the protrusion feature being part of the liner, wherein the spring element allows the second end of the liner to grow axially due to thermal growth while the first end is axially retained by the spring element; 

securing the liner and the spring element together with a metal nut threaded to the metal fastener.
11. (Currently amended) A gas turbine engine comprising: 
a compressor section; 
a combustor section; 
a turbine section; and 
a combustor liner panel attachment assembly comprising: 
a non-metallic liner extending from a first end to a second end in an axial direction, and circumferentially to partially define a combustion zone; 3 
104441US01 (U421485US)a spring element located adjacent to the first end of the non-metallic liner and operatively coupled to a stationary structure; 
one of the spring element and the non-metallic liner having a protrusion feature being a part thereof and extending radially therefrom, the other of the spring element and the non-metallic liner having a receiving feature, the protrusion feature disposed within the receiving feature to axially retain only the first end of the non-metallic liner, wherein the receiving feature comprises a recess, the recess comprising an upstream boundary and a downstream boundary with respect to the axial direction, the upstream boundary and the downstream boundary configured to retain the protrusion feature, and wherein the spring element allows the second end of the non-metallic liner to grow axially due to thermal growth while the first end is axially retained by the spring element; and 
non-metallic liner and through a portion of the spring element to secure the liner and the spring element together with a metal nut.
18. (Currently amended) The gas turbine engine of claim 11, wherein the protrusion feature extends radially outwardly from the liner

Allowable Subject Matter
Claims 1 – 7, 9 – 15 and 17 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1, the closest prior art Sadil (Pub. No. US 20160186997 A1) does not teach in combination with the other claim limitations:
A method of assembling a combustor liner panel attachment assembly comprising wherein the protrusion feature being part of the first liner, and the fastener is a metal fastener.
Sadil protrusion 250 (see fig. 4) is a separate part from the liner 210.  No prior art was found regarding modifying Sadil protrusion to be a part of the liner of Sadil.  Prior art Bloom (Pub. No.: US 2020/0158341 A1) teaches similar structure however the protrusion is a part of the spring and the recess is a part of the liner.  Whether the protrusion is a part of the liner or part of the spring does not appear to be a design choice.  For example, Applicant uses protrusion in the liner to form ship-lap configuration with the recess in the spring (see applicant fig. 6).  This configuration does not appear to be disclosed regarding embodiment wherein protrusion is part of the spring.  Bloom also does not appear to be applicable with regard to case law In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), under a reversal of parts theory.  In Gazda patent application claims were found obvious over the prior art wherein the application disclosed a clock mounted on an automobile steering wheel where the clock turns with the steering wheel and gearing or winding of the clock is driven by a stationary gear of the steering column or post.  In finding the application obvious the court used 1) prior art showing a clock mounted to the steering post and driven by a gear that turned with the steering wheel and 2) prior art showing a clock mounted to a rotating member.  The court found it was obvious to reverse the movement regarding the clock and driving gear.  In contrast to Gazda however in the instant application no prior art was found showing the protrusion feature being a part of the liner. Claims 10 and 11 are allowable for similar reasons as to the protrusion feature being a part of the liner wherein claim 11 is also allowable for the reasons below as to the protrusion feature being part of the spring:
As to independent claim 11, the closest prior art Bloom does not teach in combination with the other claim limitations:
A gas turbine engine comprising: the recess comprising an upstream boundary and a downstream boundary with respect to the axial direction, the upstream boundary and the downstream boundary configured to retain the protrusion feature.
Bloom liner only has a downstream boundary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARC AMAR/
Examiner
Art Unit 3741


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741